internal_revenue_service number release date index number 1234a ----------------------------------- ----------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc ita b04 plr-140872-07 date date ------------------- ---------------------- ------------------------- --------------------------- ----------------------- ------------------------- ----------------------------------- ---------------- ---------------------------------------- ----------------- ----------------- legend legend date date date date date date taxpayer b c dollar_figurer dollar_figures dear this is in reply to a letter dated date submitted by your authorized representatives requesting a ruling concerning the federal_income_tax consequences of termination fees received by taxpayer specifically you request a ruling that the termination fees received in connection with an abandoned merger transaction will be treated as ordinary_income under sec_61 of the internal_revenue_code rather than as capital_gain facts on date taxpayer and b entered into an agreement agreement under which the parties agreed to use their best efforts to take a series of steps that were designed to lead to taxpayer’s acquisition of the stock of b for consideration consisting of cash plus a specified number of shares of taxpayer common_stock the proposed acquisition was subject_to a number of substantial conditions including the approval by the shareholders of taxpayer and b both of which were publicly-traded corporations the shareholders of b were not parties to agreement under the terms of agreement b agreed not to solicit other offers regarding an acquisition of b but had the right to plr-140872-07 terminate agreement if it received an unsolicited superior third party bid termination of agreement by either party under certain circumstances such as failure to obtain approval by a party’s board_of directors or shareholders or a change in recommendation by a party’s board would give rise to an obligation to pay termination fees to the other party agreement provided certain terms and conditions regarding the payment of the termination fees but did not indicate whether the termination fees related to any particular item or specify the purpose for the termination fees also agreement provided that except in the case of a breach of agreement all fees and expenses_incurred in connection with agreement and the transactions contemplated thereby were to be paid_by the party incurring such expenses whether or not the acquisition was consummated on date c an unrelated company commenced an unsolicited tender offer to purchase for cash all outstanding common shares of b because b’s board_of directors believed c’s offer could amount to a superior proposal as defined in agreement b began discussions and negotiations with c by its terms agreement could not be formally terminated until a shareholder vote was taken and the planned acquisition by taxpayer was rejected under agreement b would be required to pay taxpayer dollar_figurer as a termination fee if b’s shareholders met and formally rejected the acquisition and an additional dollar_figures termination fee if b consummated a change-of-control transaction on or prior to date it became clear to taxpayer and b however that the acquisition would not be approved by b’s shareholders based on the proxies received from b’s shareholders to avoid the need for a shareholder meeting to conduct a formal vote on date two days before the scheduled meeting of b’s shareholders for such a vote taxpayer and b entered into an agreement agreement terminating agreement agreement included termination provisions that mirrored those of agreement except that an actual vote of b’s shareholders was not a condition to payment to taxpayer of the dollar_figurer termination fee like agreement agreement was silent as to the purpose of the termination fees on the same date that agreement was entered into b paid taxpayer dollar_figurer as a termination fee on date b’s board recommended that its shareholders accept the bid from c and on date c acquired control of b b thereby became obligated to pay taxpayer the additional dollar_figures termination fee described above which it subsequently paid to taxpayer law and analysis part plr-140872-07 sec_61 of the code and sec_1_61-1 of the income_tax regulations provide that gross_income includes all income from whatever source derived unless excluded by law the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 348_us_426 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the narrowly construed exclusions provided by law see glenshaw glass co pincite 504_us_229 under the origin-of-the-claim doctrine the taxability of the proceeds of a settlement or a judgment depends on the nature of the claim and the actual basis of recovery 372_us_39 if the amount received represents damages for lost profits it is taxable as ordinary_income however if the recovery is received as the replacement of capital destroyed or injured rather than for lost profits the money received is a return_of_capital and taxable only to the extent it exceeds the basis of the destroyed capital 33_tc_323 the burden is on the taxpayer to demonstrate that the amounts received are for capital replacement 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 the courts and the internal_revenue_service have typically applied the origin-of-the- claim doctrine in situations involving a recovery received pursuant to a judgment or a settlement contractual termination fee provisions and settlements are similar in that the underlying purpose of each is the avoidance of litigation through arms-length negotiations the termination fee provision that is part of agreement and agreement represents a bargained-for position1 similar to that of a negotiated settlement between two adversarial parties in the present case since no litigation was initiated on which a negotiated settlement was based our focus must be on the bargained-for termination fee in determining the character of the payment received by taxpayer taxpayer has chosen not to present any legal authority to support the position that the original claim the bargained-for termination fee was intended to compensate taxpayer for capital destroyed or injured however the service has considered such arguments and has determined that there is prevailing support for taxpayer’s position that the receipt of the termination fee is for the recovery_of lost profits termination fee provisions have become the most intensely negotiated provisions in these acquisitions and are becoming an expected part of negotiating a merger see thomas a swett merger terminations after bell atlantic applying a liquidated_damages analysis to termination fee provisions u colo l rev quoting lou r kling et al summary of acquisition agreements u miami l rev plr-140872-07 the termination fee provision in agreement and agreement beyond providing the trigger for the payment of the termination fees is silent as to the allocation of the recovery to either lost profits or damage to capital and does not lend any guidance in resolving the issue however commentators have provided significant insight as to the purpose of termination fee provisions to guard against this risk of non-consummation and to protect their interests in the event this risk is realized potential acquirors insert various deal-protective provisions into merger agreements these measures can for example reimburse would-be acquirors for their expenses and lost profits should another bidder emerge and prevail in a bidding contest these provisions have the additional and intentional effect of making the target less financially or otherwise attractive to subsequent bidders thereby deterring such bidders from entering the competition for the target thus deal-protective measures can encourage bids by offering bidders some measure of comfort that their deals will go through and perhaps the promise that they will be compensated if they do not judd f sneirson merger agreements termination fees and the contract-corporate tension colum bus l rev the bargained-for termination fee provision in agreement and agreement provides taxpayer an effective manner in which to address the consequences of a failed acquisition the termination fee provision is similar to a liquidated damage sec_2 provision in that it provides for a sum stipulated and agreed on by the parties at the time of entering into a contract as being payable as compensation_for injuries in the event of a breach the termination fee provision protects each parties’ contractual interests and the termination fee is paid in lieu of damages for failure to consummate the contract commentators have discussed termination fees under the principles of contract law in merger agreements one purpose of contract law is to protect the expectations that arise when parties agree to exchange things in the future when there is a breach contract law thus aims to put the injured party in the position she would have occupied had the breaching party satisfied his obligations this ‘expectation interest’ gives the injured party the benefit of her bargain in a merger agreement where a party repudiates or breaches the expectation interest would entail putting the disappointed bidder in the position it would have occupied had the target not repudiated or breached if the merger agreement is not specifically enforced this would translate to substantial relief in the form of money damages to liquidated_damages are taxable as ordinary_income harold s 418_f2d_573 9th cir aff’g 50_tc_273 385_f2d_159 6th cir aff’g 254_fsupp_889 m d tenn 67a am jur 2d sales sec_894 plr-140872-07 approximate the benefits the disappointed acquirer would have enjoyed had the merger agreement been consummated sneirson pincite the principal purpose of contract law is to protect the justified expectations that arise from promises underlying bargains contract law also further s the general good by encouraging parties to enter into productive transactions the parties’ contractual expectations are protected by awarding benefit of the bargain or expectation damages as the usual remedy for breach such damages place the injured party in the same financial position as if the contract had been fully performed this measure of damages also may include lost profits expected from the exchange paul l regan great expectations a contract law analysis for preclusive corporate lock-ups cardozo l rev in 239_f3d_1374 fed cir the court discussed the basic principles of contract law and expectancy damages one way the law makes the non-breaching party whole is to give him the benefits he expected to receive had the breach not occurred see restatement second of contracts a the benefits that were expected from the contract expectancy damages are often equated with lost profits although they can include other damage elements as well see restatement second of contracts accordingly based on the underlying purpose of the termination fee provisions as discussed above principles of contract law and the above-mentioned authorities it is reasonable to conclude that taxpayer’s bargained-for termination fees provided for benefit of the bargain or expectancy damages as such damages are equated with lost profits taxpayer’s receipt of the termination fees is for the recovery_of lost profits there is ample authority to support the position that recovery for loss of anticipated profits is ordinary_income martin bros box co v commissioner no big_number t c m aff’d 142_f2d_457 6th cir 35_tc_326 aff’d 298_f2d_192 8th cir additionally as the termination fee provision in agreement and agreement is silent as to the allocation of the recovery to either lost profits or damage to capital the service has substantial support for the position that whenever the status of the payment is unclear or no allocation is made the recovery will be treated as lost profits evans v commissioner tcmemo_1980_142 19_bta_318 walley inc v commissioner no big_number t c m in walley inc v commissioner supra the taxpayer in an action for breach of contract requested damages for lost profits and injury to goodwill the settlement document provided for a general release covering all causes of action and did not allocate the plr-140872-07 payment the court stated that the taxpayer had failed to provide any evidence of what portion of the recovery was received for injury to goodwill and held that the entire amount was for the recovery_of lost profits see vanderlaan v commissioner tcmemo_1962_130 taxpayer received an amount pursuant to a settlement that was held to be ordinary_income because nothing in the settlement agreement or in other evidence presented convinced the court that the payment should be treated otherwise part sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is a capital_asset in the hands of the taxpayer will be treated as gain_or_loss from the sale of a capital_asset the service has concluded that sec_1234a does not apply to the termination fees received by taxpayer conclusion the termination fees paid_by b to taxpayer will be treated as ordinary_income to taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-140872-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting
